Case 3:18-cv-02271-L-JLB Document 24 Filed 08/08/19 PageID.114 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11                                              )
12   MARY ANNE MASLO,                           ) Case No.: 3:18-cv-02271-L-JLB
                                                )
13                Plaintiff,                    ) ORDER OF DISMISSAL
           v.
14                                              )
                                                )
15   OCWEN LOAN SERVICING, LLC,                 )
16                Defendant.                    )
                                                )
17                                              )
18
           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Joint Motion
19
     for Dismissal of Action with Prejudice is granted. This action is dismissed with
20
     prejudice. Each party will bear her or its own attorney’s fees and costs.
21
           IT IS SO ORDERED.
22

23   Dated: August 8, 2019
24

25

26
27

28
                                                  1
                                 ORDER OF JOINT MOTION FOR DISMISSAL
                                                                             3:18-cv-02271-L-JLB
